Case 1:19-cv-00520-TH-ZJH Document 13 Filed 05/11/20 Page 1 of 2 PageID #: 40



                               IN THE UNITED STATES DISTRICT COURT

                                FOR THE EASTERN DISTRICT OF TEXAS

                                            BEAUMONT DIVISION

ANDRE MAHONEY                                               §

VS.                                                         §           CIVIL ACTION NO. 1:19-CV-520

C/O OJAJUNI, et al.,                                        §


                      MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                         JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff, Andrew Mahoney, an inmate formerly confined within the Bureau of Prisons,
proceeding pro se, filed this Bivens-type1 action against defendants Correctional Officer O. Ojajuni,

Associate Warden R. Maldonado, Former Warden USP Beaumont T.J. Watson, Captain USP

Beaumont W. Hozapfel, Warden Larry Shults, FNU Edwards, and US Attorney General William

Barr.

        The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends this tort claim be dismissed for want of prosecution pursuant to

Federal Rule of Civil Procedure 41(b).2

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.

                                                      ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this case




        1
            See Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971).
        2
            Plaintiff received a copy of the Report and Recommendation on April 6, 2020 (docket entry no. 12).
Case 1:19-cv-00520-TH-ZJH Document 13 Filed 05/11/20 Page 2 of 2 PageID #: 41



in accordance with the Magistrate Judge’s recommendations.

      SIGNED this the 11 day of May, 2020.




                                  ____________________________
                                  Thad Heartfield
                                  United States District Judge




                                             2
